Citation Nr: 1040128	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-26 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for Graves' disease, 
status post thyroidectomy, evaluated as 60 percent disabling.
 
2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 
1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which continued the 60 percent evaluation for the 
service-connected Graves' disease and denied entitlement to TDIU.

The Veteran was afforded a travel Board hearing in April 2010 
before the undersigned.  A copy of that transcript is of record.  
The Board notes that the Veteran submitted additional evidence 
after his Board hearing, but did not include a formal waiver of 
RO review.  The Board finds that no prejudice results to the 
Veteran by the Board's review of this material, as the Veteran's 
clear intent was to waive RO review and the Veteran's claim is 
granted, thereby avoiding any injustice.

The issue of entitlement to a TDIU being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected Graves' disease is manifested by 
depression, bone loss, fatigue, sleepiness and cardiovascular 
involvement.




CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for Graves' 
disease, status post thyroidectomy are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 
7903 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with is 
not warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the Veteran in the development of 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  In 
light of the determination reached in this case, no prejudice 
will result to the Veteran by the Board's consideration of this 
appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

II.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 4.10 
(2010). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the United States Court of Appeals for Veterans 
Claims (Court) has also held that staged ratings are appropriate 
in any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).

III.  Analysis

The Veteran's Graves' disease, status post thyroidectomy is 
currently rated 60 percent disabling pursuant to Diagnostic Code 
7903.  The Veteran asserts that his disability has worsened and 
that he is entitled to an increased rating.  A review of the 
evidence shows that a 100 percent rating is warranted.  

Diagnostic Code 7903 pertains to hypothyroidism.  Hypothyroidism 
with muscular weakness, mental disturbance, and weight gain is 
rated 60 percent disabling.  Hypothyroidism with cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness is 
rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 
7903.

A psychiatric report dated in June 2007 stated that the Veteran 
had a subtotal thyroidectomy and as a result was seeing an 
endocrinologist.  The examiner reported that the Veteran was 
having significant pain and problems with both knees.  He also 
noted that the Veteran had an enlarged heart and suffered from 
palpitations.  The Veteran reported increased sleep, fatigue and 
frequent falling.   He also noted being depressed.  The examiner 
noted that there were no problems with the Veteran's memory.  
August 2007 treatment records show that the Veteran was always 
tired and had stiffness in his joints.  The examiner noted 
increased activity in both lobes of the heart, consistent with a 
history of subtotal thyroidectomy.  

The Veteran was afforded a VA examination in September 2008.  The 
examiner did not have the opportunity to review the Veteran's 
case file.  The examiner noted that the Veteran takes Metoprolol 
for palpitations, which have been attributed to his thyroid 
gland.  The examiner also noted exophthalmos of the left eye as 
residuals of his original Graves' disease.  The examiner stated 
that the Veteran's degenerative joint disease is the main cause 
of his problems, which he did not link to the Graves' disease. 

June 2009 treatment records show bone loss due to the Veteran's 
thyroid condition.  July 2009 treatment records show that the 
Veteran was tired all the time and slept restlessly.  The 
examiner also noted mild hypertension.    

In the April 2010 hearing before the undersigned the Veteran 
testified to short term memory loss, bilateral knee pain which 
requires a cane for ambulation and depression all related to his 
Graves' disease.

A review of the record shows that when affording the Veteran the 
benefit of the doubt, the symptomatology associated with Graves' 
disease more closely approximates the criteria for a 100 percent 
evaluation under Diagnostic Code 7903 during the entire appeal 
period.  While the Veteran has not shown bradycardia or cold 
intolerance, the Board concludes his symptoms fit the criteria 
for a 100 percent evaluation as he has shown muscular weakness, 
cardiovascular involvement, fatigue, depression and sleepiness.  


ORDER

Entitlement to a rating of 100 percent for Graves' disease, 
status post thyroidectomy, is granted, subject to the regulations 
pertinent to the disbursement of monetary funds. 


REMAND

In light of the Board's decision above that the Veteran's 
service-connected Graves' disease warrants a 100 percent 
schedular rating during the entire appeal period, the RO must 
effectuate the Board's decision to include assignment of an 
effective date.  After that action is completed, the RO should 
readjudicate the TDIU claim to determine if there is any 
remaining entitlement to TDIU.  It is noted that the assignment 
of a 100 percent schedular rating does not preclude consideration 
of a concurrent TDIU rating.  VAOGC 6-99 (holding that a grant of 
a 100 percent schedular rating mooted a claim for a TDIU rating) 
was withdrawn in November 2009 in light of the holding in Bradley 
v. Peake, 22 Vet. App. 280 (2008).  As resolution of the 
increased rating issue may have an impact on the TDIU claim, the 
issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991)

Accordingly, the case is REMANDED for the following action:

After the effectuation of the Board's 
grant of a 100 percent schedular rating 
for the service-connected Graves' disease, 
readjudicate the TDIU issue on appeal.  If 
the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


